RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2310-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

G.W.,1

          Defendant-Appellant.


                   Submitted September 15, 2021 – Decided October 7, 2021

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 16-06-1772.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Linda A. Shashoua, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

1
  We use initials to protect the privacy of the victim and pseudonyms for ease
of reference. See R. 1:38-3(c)(9); see also N.J.S.A. 2A:82-46.
PER CURIAM

       Tried to a jury, defendant G.W. was convicted of sexually assaulting and

endangering the welfare of his step-granddaughter, T.S. (Tess), on six occasions

when the child was between the ages of nine and twelve.2 During the five-day

trial, the State presented the testimony of Tess; her mother and sister, who both

testified as fresh-complaint witnesses;3 the lead detective, through whom

defendant's largely exculpatory statement was introduced in evidence; and

Stephanie Lanese, M.D., who testified as a lay witness. Dr. Lanese's physical

examination revealed no evidence of injury; she opined that Tess had been

sexually abused based on the child's account of the incidents.

       Defendant did not testify but presented the testimony of his wife and three

character witnesses. The parties stipulated that preliminary testing performed

on Tess's bedding and clothing "resulted in no additional examination or testing,

including any DNA or DNA comparisons." The jury deliberated over the course


2
  Defendant was charged in an eight-count Camden County indictment with six
counts of second-degree sexual assault by sexual contact on a victim who was
less than thirteen years old when the defendant was at least four years older,
N.J.S.A. 2C:14-2(b) (counts one, two, three, five, six, and seven); and two
counts of second-degree endangering the welfare of a child, N.J.S.A. 2C:24-
4(a)(1) (counts four and eight).
3
    Defendant does not challenge their fresh complaint testimony on appeal.
                                                                            A-2310-18
                                        2
of two trial days, during which they requested playback of defendant's one-hour-

and-twenty-minute statement.

      The court imposed six consecutive six-year prison sentences for an

aggregate term of thirty-six years, subject to the No Early Release Act, N.J.S.A.

2C:43-7.2. Defendant was sixty-four years old at the time of sentencing. He

had no prior criminal record.

      Defendant now appeals, raising the following points for our consideration:

                                 POINT ONE

            THE TESTIMONY OF DOCTOR STEPHANIE
            LANESE EXCEEDED THE SCOPE OF PROPER
            LAY OPINION AND CONSTITUTED IMPROPER
            EXPERT OPINION.
            (Not raised below).

                                 POINT TWO

            THE TESTIMONY OF DOCTOR STEPHANIE
            LANESE CONSTITUTED IMPROPER FRESH
            COMPLAINT TESTIMONY WHICH DENIED
            DEFENDANT A FAIR TRIAL.
            (Not raised below).

                                POINT THREE

            THE TRIAL COURT WRONGFULLY DENIED
            DEFENDANT'S MOTION FOR A NEW TRIAL.




                                                                           A-2310-18
                                       3
                                POINT FOUR

            THE AGGREGATE SENTENCE OF 36 YEARS
            WITH A PAROLE DISQUALIFIER OF 30.6 YEARS
            IS AN EXCESSIVE SENTENCE.

      Because the testimony of Dr. Lanese exceeded the bounds of lay witness

testimony and improperly opined on defendant's guilt, we are constrained to

reverse defendant's convictions and remand for a new trial. In view of our

decision, the sentencing arguments raised in point four are rendered moot.

                                      I.

      Tess was fourteen years old and living with her mother when she testified.

At age three, Tess was placed with her maternal grandmother and defendant –

her mother's adoptive father – because her mother was addicted to drugs and

alcohol. Tess lived with her grandparents until age twelve, when she reported

defendant's misconduct.     She referred to defendant as "Pop" and her

grandmother as "Mom-Mom."

      Tess described defendant's increasing physical and sexual advances while

living in her grandparents' home. At age seven, defendant began "wrestling"

with Tess, which included punching her ribs and throwing her onto her bed.

Two years later, defendant began touching her private parts.




                                                                          A-2310-18
                                       4
      During the first incident, defendant woke Tess, "climbed into bed with

[her]" and "started rubbing her thigh . . . [t]owards her vagina." Stopping short

of touching Tess's vagina, defendant told Tess: "Do not tell anyone or I'll hurt

Mom-Mom." After the prosecutor refreshed Tess's recollection with her sworn

statement to police, Tess told the jury that on another night, defendant "forced

[her] hand down his pants." Defendant's penis felt like a "snail" because it was

"[s]oft and spiny." On another occasion, defendant manually touched Tess's

vagina through her underwear.

      In April 2015, when she was eleven years old, Tess and her grandparents

moved to another municipality in Camden County. One month later, defendant

woke her, stating: "Here we go at it again." Defendant touched Tess's thigh and

breast under her shirt. Later that summer, defendant laid on top of Tess, and

"made a . . . wave motion" with his body causing pain to her stomach.

Defendant's pants were down, and his penis touched her vagina through her

underwear. Tess said she was taken to the hospital sometime thereafter. The

last incident occurred in December 2015. On that occasion, Tess was lying face

down in bed, when defendant entered her bedroom, and made the "wavy

motion," touching her buttocks with his exposed penis.




                                                                           A-2310-18
                                       5
      During the incidents, defendant never attained an erection or ejaculated,

and his bare penis never touched her bare vagina. Tess told the jury defendant

said, "[h]arder, harder," when he laid on top of her "doing that wavy motion."

      On December 18, 2015, the day after the final incident, Tess reported the

abuse while visiting her maternal aunt's home. Tess's mother, sister, and cousin

also were present. While they were wrapping Christmas gifts, her aunt asked

Tess whether anything was "going on" between her and defendant.              Tess

explained that her aunt had noticed "whenever she was around, [Tess] would

always sit on [defendant's] lap." Tess told her aunt she did so because defendant

wanted her to show him affection and would threaten to hurt her grandmother if

she did not comply. After "[t]hey kept asking [her] the same question over and

over again," Tess disclosed the abuse.

      In the early morning hours of December 19, 2015, defendant responded to

police headquarters. After waiving his Miranda[4] rights, defendant gave a

voluntary statement to police, vehemently denying he ever touched Tess

inappropriately, sexually or physically.




4
   Miranda v. Arizona, 384 U.S. 436 (1966). Following an N.J.R.E. 104(c)
hearing on the State's application, the trial court admitted defendant's statement
in evidence. Defendant does not challenge that ruling on appeal.
                                                                            A-2310-18
                                         6
      Defendant, however, acknowledged he suffered from erectile dysfunction

(ED) for "about three or four years." He told the detective only his wife knew

about his ED and he only got "a hard one . . . [o]nce in a while." Defendant

stated he took medication the previous night and attempted to make love to his

wife but he "couldn't stay hard enough." When the detective told defendant Tess

described defendant's penis as "limp" and "wiggl[ing] around," defendant

repeatedly maintained he "never did nothing to her." Defendant did not know

how Tess would know about his ED. At the conclusion of the statement, he

consented to a DNA sample by buccal swab.

      Dr. Lanese was the State's fifth and final witness. At the time of trial, Dr.

Lanese was employed by Rowan University at the Child Abuse Research

Education and Service (CARES) Institute as a physician and an Assistant

Professor of Pediatrics. The CARES staff, which is comprised of multiple

physicians, psychiatrists, psychologists, nurses, medical assistants, and research

assistants, care for "any child where there is a concern for abuse or neglect in

the seven southern counties of New Jersey." CARES professionals "provide the

medical evaluation for the child" then "come up with a diagnosis and . . .

determine treatment for that child."




                                                                             A-2310-18
                                        7
      Although the State did not move to qualify Dr. Lanese as an expert

witness, the prosecutor elicited detailed testimony from the doctor about her

educational background, affiliations with professional societies, and teaching

experience. Dr. Lanese testified that she was board certified in pediatrics and

child abuse pediatrics.

      Dr. Lanese explained that "typically" children suspected of child abuse

are treated at the CARES Institute following a referral from the Division of

Child Protection and Permanency (DCPP), a prosecutor's office, a hospital, "or

a pediatrician in the outside community." A history and medical history are then

taken from the person who brought the child to the CARES Institute. A "history"

of the child's "illness," which Dr. Lanese described as "symptoms, experience"

are subsequently taken from the child, the results of which dictate the type of

physical examination that follows. The purpose of the examination is "for

diagnosis and treatment."

      On December 28, 2015, ten days after the final incident, Tess was

examined at the CARES Institute. Dr. Lanese testified that before speaking with

Tess, the child's mother "indicated . . . that [Tess] was living with her

grandmother and her step-grandfather and she would visit with mom."

      The following exchange ensued:


                                                                          A-2310-18
                                       8
[PROSECUTOR:] Okay. And in the course of
obtaining the history from T[ess,] did you ask her
specific questions about what was going on in the
household?

[DR. LANESE:] Yes.

[PROSECUTOR:] Okay. And what did she tell you?

[DR. LANESE:]          She indicated to me that her
grandfather had done something to her. She did not
indicate that it was her step-grandfather, just her
grandfather. And she indicated, after I asked some
further questions on what he was doing, she indicated
that about a week before her seventh birthday he had
come in her room, lifted her covers and got in bed with
her and put his hand on her inner thigh. And she said it
progressed from there. It included that he would take
off her pants, lay on top of her and his private part
would touch her underwear. She indicated that it was
his bare private, his bare penis was out. She also then
indicated at least one time where her underwear was
also taken off and his private was on her private. She
indicated that he also put his hand on top of her private.
She indicated that he kissed her neck. And she also
indicated that he was physically abusive towards her.

[PROSECUTOR:] And in what way?

[DR. LANESE:] She said that he would fake wrestle
with her, which then would lead to punching, but at
other times he even punched an area of her body that
already had a small injury and made it worse.

[(Emphasis added).]




                                                             A-2310-18
                            9
     The prosecutor also asked Dr. Lanese whether her assessment included

"how" Tess "came forward" about the abuse. Dr. Lanese told the jury:

           Yes, she said that she was told that in order to make it
           stop, something stop, that she needed to tell about it and
           she really had always wanted to tell and she always
           wanted it to stop.

     The questioning continued:

           [PROSECUTOR:] At some point do you ask patients
           generally about fault, whether they think it's their fault,
           the child?

           [DR. LANESE:] Yes, the first question I usually ask is
           who do they think is at fault so that I can find out who
           the child believes did this to them.

           [PROSECUTOR:] Let me interrupt just quickly. Why
           do you ask who the child thinks is at fault?

           [DR. LANESE:] Because, unfortunately, a lot of
           children are led to believe that this is their fault, that
           they are somehow culpable, that they did something
           wrong and many of them think that they participated in
           this event and, therefore, did something wrong and are
           going to get in trouble. Many of them do not tell
           because of that fear and that shame that this is their
           fault. And so understanding that helps us to determine
           if they need further treatment because that is something
           that they can carry around for a long time.

           [PROSECUTOR:]         And you asked this question of
           T[ess]?

           [DR. LANESE:] I did. When I asked her who she felt
           was at fault, she indicated that it was her grandfather.

                                                                         A-2310-18
                                      10
            [(Emphasis added).]

      Turning to the child's physical complaints, Tess also told Dr. Lanese about

two prior ailments: a "tingling, stinging sensation" in her "private part" when

she was younger, which Tess attributed to "him"; and a ruptured ovarian cyst

that occurred the day after "he had laid on top of her" during the prior summer.

Dr. Lanese's physical examination of Tess "appeared within acceptable limits";

she "could not find any obvious signs of injury."

      In response to the prosecutor's inquiry as to why Tess's examination was

"normal," the doctor detailed several reasons. In sum, Dr. Lanese opined that

unless she examines the child "acutely, meaning a day or two or three after an

event occurred, [she] may not see anything because it heals." Also, "touching

doesn't always leave a lot of marks." Dr. Lanese told the jury that Tess

            just described the private to private. She did not
            describe anything further. However, she d[id] indicate
            to [Dr. Lanese] that she had that stinging, burning
            sensation that she felt in her private area and [Tess]
            attributed it to what her grandfather did, and that
            usually indicates . . . that her urethra was irritated.
            That's a little further in past the labia. So, I cannot say
            that she said "in," but based on her medical findings,
            medical history, that might be in.

            [(Emphasis added).]




                                                                           A-2310-18
                                       11
      Finally, when questioned about her "diagnostic assessment" of Tess, Dr.

Lanese testified: "Based on the history that [Tess] provided and the way she

described things, I would determine that she . . . has experienced sexual abuse."

(Emphasis added). Dr. Lanese therefore recommended an evaluation "by a

mental health professional for trauma-related therapy for sexual abuse."

      Defendant did not object to this testimony.       In response to defense

counsel's questioning on cross-examination, Dr. Lanese confirmed her

conclusions "w[ere] essentially based on the history because there was nothing

physical to show."    When questioned on recross-examination whether the

physical examination "did not and could not lead [her] to conclude who actually

committed any offense," Dr. Lanese responded: "It is all based on the history."

(Emphasis added).

      Prior to sentencing, defendant moved for a new trial arguing, in part, that

Dr. Lanese improperly opined that Tess had been sexually assaulted based solely

on the child's statements here, where there was no physical or forensic evidence

linking defendant to the offenses. Immediately following arguments, the court

issued an oral decision denying the motion. Citing N.J.R.E. 702, which pertains

to expert witnesses, the court concluded:

                  There is no legal requirement in this case that
            there be physical evidence for a jury to determine that

                                                                           A-2310-18
                                      12
            the defendant was guilty of a sexual assault. The parties
            understood and agreed that the doctor would not be able
            to legally testify as to who committed the assault. In
            this case there was extensive detailed testimony by the
            victim, as noted, which even without physical
            corroboration could permit a jury to find the defendant
            guilty of the offenses charged. This court does not find
            the testimony or lack of any testimony, as pointed to by
            . . . defendant, controlling or in any way indicative of a
            jury's inability to find . . . defendant guilty of the
            offenses charged.

                                       II.

      On appeal, defendant expands on the challenge he first raised to Dr.

Lanese's testimony in his new trial motion. The crux of his argument is that Dr.

Lanese implicitly opined on defendant's guilt based solely on Tess's complaints,

rather than the doctor's clinical findings and, as such, the doctor improperly

bolstered the victim's credibility. Defendant also claims Dr. Lanese's testimony

included "overly detailed and cumulative" statements of Tess, which constituted

improper fresh complaint evidence. Defendant further argues the admission of

Dr. Lanese's testimony as lay opinion "deprived the jury of the requisite

cautionary instruction" concerning credibility on expert testimony, see Model

Jury Charges (Criminal), "Expert Testimony" (rev. Nov. 10, 2003), and fresh

complaint evidence, see Model Jury Charges (Criminal), "Fresh Complaint"

(rev. Feb. 5, 2007).


                                                                          A-2310-18
                                       13
       Pursuant to N.J.R.E. 701, a trial court may admit the testimony of a lay

witness in the form of opinion if that testimony "(a) is rationally based on the

perception of the witness and (b) will assist in understanding the witness'

testimony or in determining a fact in issue." Our Supreme Court has long

recognized that a treating physician can testify as a lay witness under N.J.R.E.

701.   See Delvecchio v. Twp. of Bridgewater, 224 N.J. 559, 563 (2016)

(citations omitted).

       The treating physician's testimony nonetheless is "subject to an important

limitation." Id. at 579. That is, "[u]nless the treating physician is retained and

designated as an expert witness, his or her testimony is limited to issues relevant

to the diagnosis and treatment of the individual patient."         Ibid. (citations

omitted). Courts distinguish between treating physicians and other medical

experts because treating physicians are not obtained in anticipation of litigation .

Stigliano v. Connaught Lab. Inc., 140 N.J. 305, 313-14 (1995) ("Unlike an

expert retained to testify at trial, [a] treating doctor[] gain[s] no confidential

information about [the patient's] trial strategy.").

       To the extent a particular matter in issue requires medical testimony

beyond testimony about diagnosis and treatment of a patient, expert testimony

may be required. Delvecchio, 224 N.J. at 579. That is so when the subject


                                                                              A-2310-18
                                        14
matter of the testimony is beyond the ken of the average juror. See State v.

J.L.G., 234 N.J. 265, 280 (2018) (citation and quotations omitted).           The

determination of whether expert testimony is required and admissible is

committed to the trial court's sound discretion. State v. Difrisco, 174 N.J. 195,

237 (2002) (citation omitted); see also State v. Scott, 229 N.J. 469, 479 (2017)

(recognizing appellate courts review the trial court's evidentiary rulings for

abuse of discretion).

      We commence our analysis with our well-established standard of review.

Because defendant failed to object to the belatedly-claimed trial errors, we

review the matter for plain error, and may reverse only if the error was "clearly

capable of producing an unjust result." R. 2:10-2. "The possibility of an unjust

result must be 'sufficient to raise a reasonable doubt as to whether the error led

the jury to a result it otherwise might not have reached.'" State v. Williams, 168

N.J. 323, 336 (2001) (quoting State v. Macon, 57 N.J. 325, 336 (1971)).

      As a preliminary matter, it is unnecessary to consider whether Tess's

statements to Dr. Lanese were admissible as fresh-complaint evidence because

the State has never contended they were. Instead, the State argues Dr. Lanese's

testimony detailing the medical history related by Tess was admissible under

N.J.R.E. 803(c)(4). This exception to the hearsay rule provides:


                                                                            A-2310-18
                                       15
            Statements made in good faith for purposes of medical
            diagnosis or treatment which describe medical history,
            or past or present symptoms, pain, or sensations, or the
            inception or general character of the cause or external
            source thereof to the extent that the statements are
            reasonably pertinent to diagnosis or treatment.

      Our Supreme Court has long recognized "the declarations of a patient as

to his [or her] condition, symptoms and feelings made to his [or her] physician

for the purpose of diagnosis and treatment are admissible in evidence as an

exception to the hearsay rule." Cestero v. Ferrara, 57 N.J. 497, 501 (1971). The

"rationale for that departure from the hearsay rule is that such statements possess

inherent reliability because 'the patient believes that the effectiveness of the

treatment he [or she] receives may depend largely upon the accuracy of the

information he [or she] provides the'" medical professional. R.S. v. Knighton,

125 N.J. 79, 87 (1991) (citation omitted).

      Because this hearsay exception is based on a presumed "treatment

motive," a statement by a declarant who "is unaware that his or her statements

will enable a physician to make a diagnosis and administer treatment" lacks the

requisite degree of trustworthiness to qualify under this exception. See R.S.,

125 N.J. at 87-88. Accordingly, hearsay obtained during evidence gathering and

medical consultations conducted purely in preparation for litigation remains

inadmissible. State in the Int. of C.A., 201 N.J. Super. 28, 33-34 (App. Div.

                                                                             A-2310-18
                                       16
1985) (holding a statement was inadmissible under Evid. R. 63(12) – the

predecessor of N.J.R.E. 803(c)(4) – because the evidence at trial did not

establish "the girl believed that the doctor was questioning her so that he could

treat her"); see also State v. Pillar, 359 N.J. Super. 249, 289 (App. Div. 2003)

(recognizing that if a doctor's examination "was conducted for evidence

gathering purposes, the hearsay statements contained in the medical history

would be inadmissible" under N.J.R.E. 803(c)(4)). Thus, "ordinarily statements

made as to the cause of the symptoms or conditions" are not admissible, Cestero,

57 N.J. at 501, because they are not relevant to the patient's treatment, State v.

McBride, 213 N.J. Super. 255, 273 (App. Div. 1986).

      In the present matter, Dr. Lanese testified as a lay witness – the State

opting not to qualify the doctor as an expert witness, notwithstanding her

obvious qualifications. Accordingly, Dr. Lanese testified that the purpose of her

examination was for diagnosis and treatment, which included obtaining a history

from Tess. The State elicited the details of that history, including Tess's hearsay

statements that identified her grandfather as the perpetrator; the nature of the

sexual and physical acts he performed; the child's assessment of blame; and how

the incidents came to light. While those details may have been necessary for




                                                                             A-2310-18
                                       17
diagnosis or treatment, we examine each category in turn to determine whether

they were properly admitted through Dr. Lanese's trial testimony.

      The nature of the sexual acts was necessary for diagnostic purposes

because it informed Dr. Lanese as to the type of testing and physical examination

that was required. However, the details provided by Tess through Dr. Lanese's

testimony were unnecessary and should not have been admitted under N.J.R.E.

803(c)(4). To the extent that Tess took the stand at trial, provided the same

version of the events she relayed to Dr. Lanese, and was subject to cross-

examination, we might consider the admission of those details harmless. See

State v. Cotto, 182 N.J. 316, 331 (2005) (holding an improper admission of an

out-of-court statement was harmless error where: the declarant testified and was

subject to cross-examination; and the statement "only echoed the early

identification testimony and did not introduce new information to the jury that

the jury would have been unable to consider otherwise").

      However, Dr. Lanese overly-detailed the account provided by Tess and

drew conclusions that exceeded the child's testimony. As one notable example,

Dr. Lanese acknowledged Tess did not disclose that defendant penetrated her

vagina. Nonetheless, the doctor opined that based on Tess's history, reporting a

past "stinging, burning sensation . . . in her private area" – which Tess attributed


                                                                              A-2310-18
                                        18
to "her grandfather" – the child's "urethra was irritated" and "that might [mean]

in." In that regard, the doctor's opinion was based solely on Tess's statements

here, where her physical examination was "normal."           By accepting Tess's

account in the absence of medical findings, Dr. Lanese implicitly – and

improperly – vouched for Tess's credibility.

      The identity of the perpetrator as the grandfather with whom Tess resided;

how she reported the abuse; and that Tess felt her grandfather was "at fault"

were relevant to Dr. Lanese's diagnosis and treatment because they informed Dr.

Lanese's recommendation for mental health treatment.            However, Tess's

psychological treatment was not relevant to any issues at trial; no mental health

experts testified and no reports in that regard were admitted in evidence.

Accordingly, these details were improperly elicited at trial and were not

admissible under N.J.R.E. 803(c)(4).

      Moreover, when explaining why she questions a child victim as to who

they believe is at fault, Dr. Lanese improperly interjected expert opinion,

without being qualified to do so in this case. See J.L.G., 234 N.J. at 272 (holding

expert testimony concerning Child Sexual Abuse Accommodation Syndrome

unreliable, except in some instances involving a child's delayed disclosure of




                                                                             A-2310-18
                                       19
the abuse). Here, Dr. Lanese improperly testified: "Many of them do not tell

because of that fear and that shame that this is their fault."

      The impropriety of this category of trial testimony was compounded by

the doctor's opinion that Tess "experienced sexual abuse" based solely on the

"history" Tess provided during the examination. As the State acknowledges:

"The question in this case was plainly whether defendant sexually assaulted

T[ess]." The answer therefore is two-fold: whether Tess was sexually assaulted;

and, if so, whether defendant was the perpetrator. Like most "he said, she said"

crimes, credibility was crucial to the State's case. Therefore, if the jury did not

believe Tess's testimony, defendant could not have been convicted.

      Here, Dr. Lanese not only testified in detail about Tess's disclosure but

the doctor told the jury she believed Tess was sexually assaulted based on the

child's statements "and the way she described things." These descriptions were

inextricably interwoven with Tess's identification of her grandfather as the

perpetrator.    When probed on recross-examination that "the physical

examination [of Tess] did not and could not lead [her] to conclude who actually

committed" the offenses, Dr. Lanese responded: "It is all based on the history."

By implication therefore, Dr. Lanese placed her imprimatur on Tess's credibility.




                                                                             A-2310-18
                                        20
      Accordingly, the admission of Dr. Lanese's ultimate opinion that Tess was

sexually assaulted was improper under N.J.R.E. 701. However, even if Dr.

Lanese had been qualified as an expert witness, her opinion arguably was

inadmissible under N.J.R.E 704.

      "Our evidence rules provide that 'otherwise admissible' expert testimony

'is not objectionable because it embraces an ultimate issue to be decided by the

trier of fact.'" State v. Human, 451 N.J. Super. 429, 444 (App. Div. 2017)

(quoting N.J.R.E. 704).     Moreover, as our Supreme Court has repeatedly

recognized in criminal trials, "experts may not, in the guise of offering opinions,

usurp the jury's function by, for example, opining about defendant's guilt or

innocence."    State v. McLean, 205 N.J. 438, 453 (2011) (citing State v.

Papasavvas, 163 N.J. 565, 613 (2000)). Nor may the expert opine "in a manner

that otherwise invades the province of the jury to decide the ultimate question ."

Ibid. (citing State v. Jamerson, 153 N.J. 318, 340 (1998)). Similarly, expert

witnesses are not permitted "to opine on the credibility of parties or witnesses. "

Ibid. (citing Jamerson, 153 N.J. at 341).

      We therefore conclude Dr. Lanese's opinion – whether deemed lay opinion

under N.J.R.E. 701 or an ultimate expert opinion under N.J.R.E. 704 – was




                                                                             A-2310-18
                                       21
improperly elicited by the State because that opinion invaded the province of

the jury and vouched for Tess's credibility.

      Because defendant did not raise the issues before the trial court, we must

therefore decide whether these errors were harmless beyond a reasonable doubt.

We must conduct an independent analysis of the quality of the evidence of

defendant's guilt. State v. Sterling, 215 N.J. 65, 102 (2013). We do not act as a

thirteenth juror. The question of whether the error was harmless beyond a

reasonable doubt requires strong independent proof of defendant's guilt . Ibid.

      While we acknowledge Tess's trial testimony detailed each incident,

including a description of defendant's flaccid penis, and defendant

acknowledged he had ED, defendant otherwise categorically denied he abused

the child. The child's bedding and clothing were tested and a DNA sample was

taken from defendant, but no forensic evidence inculpating defendant was

discovered or admitted in evidence. Nor was there any other physical evidence

of abuse. Because credibility therefore was paramount, we cannot conclude the

admission of Dr. Lanese's opinion that Tess "experienced sexual abuse" was

harmless here, where that opinion was based solely on Tess's account, which Dr.

Lanese improperly elaborated upon on trial. Thus, the cumulative errors in this

case warrant a new trial.


                                                                           A-2310-18
                                      22
Reversed and remanded. We do not retain jurisdiction.




                                                        A-2310-18
                              23